DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR 100402001).
Regarding claims 1-2 and 4-12, Son teaches an enameling steel sheet (¶ 1). The steel sheet has the following composition as compared to the claimed composition, in weight %:

Claim 1
Son, ¶ 5
C
0.002%-0.003%
<0.005%
Mn
0.25%-0.35%
0.05%-0.3%
P
<0.015%
≤0.02%
S
<0.015%
0.005%-0.02%
Si
<0.03%
-
B
≥0.006%
0.002%-0.01%
Al
0.025%-0.08%
0.01%-0.1%
N
0.012%-0.018%
0.004%-0.015%
Fe
Balance
Balance
Claims 4-12

4. C
0.0020%-0.0025%
<0.005%
5. Mn
0.25%-0.30%
0.05%-0.3%
6. P
<0.01%
≤0.02%
7. S
<0.01%
0.005%-0.02%
8. Si
<0.01%
-

0.006%-0.008%
0.002%-0.01%
10. B
0.007%-0.008%
0.002%-0.01%
11. Al
0.025%-0.050%
0.01%-0.1%
12. N
0.012%-0.014%
0.004%-0.015%


Son also teaches that N-1.3B, which represents the amount of N free after formation of BN, is between 0.0005% and 0.01% (¶ 5), equivalent to 5-100 ppm. The composition disclosed by Son therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Son teaches Al is added to completely precipitate the nitrogen remaining in solution after formation of boron nitride (¶ 11). Accordingly, no free N would be left after combining with B and Al.
Regarding claim 13, while Son does not expressly teach a rm of at least about 1.7. However, the composition of the steel of Son is substantially similar to that of the claimed composition and the instant specification states that rm of at least about 1.7 is achieved when aluminum forms AlN with free N after combination to form BN (see Spec., ¶ 18 and 50). Accordingly, since the same objects are also achieved in Son, one of ordinary skill in the art would expect the enameling steel sheet of Son to have an rm of at least about 1.7 absent objective evidence to the contrary. See MPEP 2112.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (JPH02-133543).
Regarding claims 1-2 and 4-12, Kurokawa teaches an enameling steel sheet (p. 1). The steel sheet has the following composition as compared to the claimed composition, in weight %:

Claim 1
Kurokawa, (p. 1)
C
0.002%-0.003%
≤0.003%
Mn
0.25%-0.35%
0.05%-0.50%

<0.015%
≥0.003%
S
<0.015%
≤0.015%
Si
<0.03%
-
B
≥0.006%
0.0010%-0.0070%
Al
0.025%-0.08%
0.02%-0.1%
N
0.012%-0.018%
0.0030%-0.0150%
Fe
Balance
Balance
Claims 4-12

4. C
0.0020%-0.0025%
≤0.003%
5. Mn
0.25%-0.30%
0.05%-0.50%
6. P
<0.01%
≥0.003%
7. S
<0.01%
≤0.015%
8. Si
<0.01%
-
9. B
0.006%-0.008%
0.0010%-0.0070%
10. B
0.007%-0.008%
0.0010%-0.0070%
11. Al
0.025%-0.050%
0.02%-0.1%
12. N
0.012%-0.014%
0.0030%-0.0150%


Kurokawa also teaches that N-(14/11)B, which represents the amount of N free after formation of BN, is between 0.0020% and 0.0080% (p. 1), equivalent to 20-80 ppm. The composition disclosed by Kurokawa therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Kurokawa teaches all the nitrogen in the steel is fixed as either AlN or BN (p. 1).
Regarding claim 13, while Kurokawa does not expressly teach an rm of at least about 1.7. However, the composition of the steel of Kurokawa is substantially similar to that of the claimed composition and the instant specification states that rm of at least about 1.7 is achieved when aluminum forms AlN with free N after combination to form BN (see Spec., ¶ 18 and 50). Accordingly, since the same objects are also achieved in Kurokawa, one of ordinary skill in the art would expect the enameling steel sheet of Kurokawa to have an rm of at least about 1.7 absent objective evidence to the contrary. See MPEP 2112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Son (KR 100470056) could have been relied upon in 35 U.S.C. 103 rejection. However, such a rejection would have been cumulative over Son (KR 100402001) and is therefore not included in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784